Mr. Justice Fisher
delivered the opinion of the court.
The plaintiffs below brought this suit in the circuit court of Lowndes county, to recover damages for injuries done to a lot of ground situated in the town of Columbus, of which it is alleged they are the owners.
The defendant below demurred to the complaint, assigning various causes of demurrer, all of which were overruled by the court below.
*121The facts as shown by the complaint and the exhibit filed therewith, are as follows: —
The lot is part of the sixteenth section, donated for the use of schools, which it appears from the pleadings is under the control and management of the plaintiffs. Indeed, it is alleged that the title and reversionaryjinterest are in them. On the 6th April, 1841, the plaintiffs leased the lot to one Abraham Wolf; and his lease covenants, among other things, that he will pay in advance, annually, the sum of twenty-five dollars on the first day of August in every year, for the .unexpired term of ninety-nine years, from the first day of August, 1821; that on failure so to pay, the lessors were to have the right to reenter and to become reinvested with their former title, and to hold the lot "discharged from all claim of the said Wolf, his executors, administrators, or assigns.” Wolf leased the lot to one Walter C. Winston, who died, having first made his will and appointed the defendant below executor thereof. Pie, ás executor, took possession of the lot, and while thus in possession, removed therefrom the buildings situated thereon, alleged to be of the value of five hundred dollars. In the mean time there was a failure to pay the rent according to the stipulations of the lease; and it is further alleged that Wolf has left the State, leaving behind no property or other means out of which the rent can be made. It is also alleged that Winston refuses to pay the rent as covenanted by Wolf.
The rules of law applicable to this state of case are too well settled to require argument or even the citation of authority. The tenant, except in a few special cases, can never dispute the title of his landlord. Wolf, by taking the lease, admitted the plaintiff’s title to the lot. Walter C. Winston coming in possession under Wolf, was bound by the covenants contained in, the lease of the latter, and the defendant is bound by every thing which bound his testator. The failure to pay the rent, gave the plaintiffs the right to reenter and to become reinvested with their former estate; and they were therefore entitled to> recover damages according to the injury which the property had sustained at the time this right accrued. The removal or-destruction of the buildings on. the lot, was an injury which *122must be estimated with reference to the time when the plaintiffs would become or had become entitled to the possession and enjoyment of the property. The injury at the expiration of the term of ninety-nine years might have been a very trivial one, as the buildings during that time might have been destroyed by the laws of decay. As a compensation for such loss, however, would have been the annual rent of the property. The complaint alleges, that in consequence of the removal of the buildings, the plaintiffs are prevented from again leasing the lot, except at a reduced price. This is of course the result of the defendant’s trespass, which operated to the immediate injury of the plaintiffs in rendering their property less valuable or less productive than it otherwise would have been.
We are, therefore, of opinion that the court below committed no error in overruling the demurrer. All the other questions were proper for the consideration of the jury; and they, to say the most, not having abused their discretion in the matter, we are of opinion that the judgment of the court below ought to be affirmed.
Judgment affirmed.